Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re: Pentex Foundation and Joshua                        Original Mandamus Proceeding
Unger, Trustee of GBU Friends and
Associates Trust                                     Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
No. 06-15-00003-CV                                   Burgess participating.



       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED JANUARY 30, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk